Citation Nr: 9930770	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-13 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased original rating for pseudoaphakia 
and glaucoma after cataracts of both eyes, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established entitlement to 
service connection for pseudoaphakia after cataracts of both 
eyes and assigned a 30 percent disability rating.  An October 
1997 rating decision established entitlement to service 
connection for glaucoma of both eyes, but that condition was 
rated with the pseudoaphakia after cataracts of both eyes, 
resulted in a continuance of the 30 percent rating for the 
bilateral eye disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran has been diagnosed with and has established 
service connection for post-surgical cataracts, glaucoma, and 
pseudoaphakia.

3.  The veteran's visual acuity has been found to be 20/30 
and 20/25 in the right eye.

4.  The veteran's visual acuity has been found to be 20/60 
and 20/30 in the left eye, with one reading, in March 1995 
shortly after cataract surgery, of 20/100, which was preceded 
by a reading of 20/60 and followed by a reading of 20/60.

5.  The September 1996 VA visual examination found an average 
contraction for rating purposes of 50.125 in the left eye and 
of 48.125 in the right eye.


CONCLUSION OF LAW

The criteria for entitlement to an increased original rating, 
greater than 30 percent, for pseudoaphakia and glaucoma after 
cataracts of both eyes are not met.  38 C.F.R. §38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.75-4.84a, 
Diagnostic Codes 6013, 6028, 6029, 6061-6079, 6080 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that his pseudoaphakia and glaucoma 
after cataracts of both eyes are more severe than currently 
evaluated, warranting an increased rating.  After a review of 
the record, the Board finds that the veteran's contentions 
are not supported by the evidence, and his claim is denied.

The veteran established service connection for pseudoaphakia 
after cataracts by means of a September 1997 rating decision, 
which assigned a 30 percent original disability rating.  That 
rating is the subject of this appeal.  An October 1997 rating 
decision established entitlement to service connection for 
glaucoma of both eyes, but that condition was rated with the 
pseudoaphakia after cataracts of both eyes, resulted in a 
continuance of the 30 percent rating for the bilateral eye 
disability.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule).  Post-operative cataracts are evaluated pursuant 
to the criteria found in Diagnostic Codes 6208 and 6209 of 
the Schedule.  38 C.F.R. § 4.84a (1999).  Under those 
criteria, post-operative cataracts are rated on impairment of 
vision and aphakia.  38 C.F.R. § 4.84a (1999).

Aphakia is rated pursuant to the criteria found in Diagnostic 
Code 6029, which provide a rating of 30 percent for bilateral 
or unilateral aphakia.  38 C.F.R. § 4.84a (1999).  The note 
to that Diagnostic Code 6029 provides that the 30 percent 
rating prescribed for aphakia is a minimum rating to be 
applied to the unilateral or bilateral condition and is not 
to be combined with any rating for impaired vision.  When 
both eyes are aphakic, both will be rated based on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  Combined ratings for 
disabilities of the same eye should not exceed the amount for 
total loss of vision of that eye unless there is enucleation 
or a serious cosmetic defect added to the total loss of 
vision.  38 C.F.R. § 4.84a, Diagnostic Code 6029, Note 
(1999).

The Board notes that simple primary noncongestive glaucoma is 
evaluated pursuant to the criteria of Diagnostic Code 6013 
which instructs that glaucoma will be rated on impairment of 
visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a (1999).

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V (1999).

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Those criteria, as 
applied to a bilateral disability, provide for a rating of 20 
percent with concentric contraction to 60 degrees but not to 
45 degrees, a rating of 30 percent with concentric 
contraction to 45 degrees but not to 30 degrees, and a rating 
of 50 percent with concentric contraction of 30 degrees but 
not to 15 degrees.  38 C.F.R. § 4.84a (1999).  The Board 
notes that the methodology for calculating impairment of 
field of vision is contained in 38 C.F.R. § 4.76a (1999).  
The extent of contraction of visual field in each eye is 
determined by recording the extent of the remaining visual 
fields in each of the eight 45 degree principal meridians.  
The number of degrees lost is determined at each meridian by 
subtracting the remaining degrees from the normal visual 
fields given in Table III.  The degrees lost are then added 
together to determine total degrees lost.  This is subtracted 
from 500.  The difference represents the total remaining 
degrees of visual field.  The difference divided by eight 
represents the average contraction for rating purposes.  
38 C.F.R. § 4.76a, Table III (1999).

Although the veteran's disability may be rated under various 
diagnoses, the Schedule instructs the evaluator to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14 (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has stated that, 
"implicit within [the language of 38 U.S.C.A. § 1155] is the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet.App. 203, 206 (1993).

A January 1995 VA consultation report notes that the veteran 
was diagnosed with pseudoaphakia.  The veteran's vision was 
listed as 20/25 in the right eye and vision was listed as 
20/60 and 20/50+2 in the left eye.  The physician noted a 
"VF Central 24-2."

A March 1995 VA medical report notes vision of 20/30 in the 
right eye and 20/100 in the left eye.  The veteran underwent 
cataract surgery in the right eye with a private physician.  
The examiner noted a left eye cataract, right eye 
pseudoaphakia and decreased visual acuity which was possibly 
due to glaucoma.

An April 1995 private physician's letter notes that the 
veteran had a history of severe chronic bronchial asthma.  
Steroids were used to control the respiratory condition, 
eventually producing a posterior subcapsular cataract.  He 
had extracapsular cataract extraction and intraocular lens 
implant on his right eye performed at the VA hospital.  On 
his last follow up visit, his right eye intraocular pressure 
was abnormal.  Upon ophthalmic evaluation his visual acuity 
was 20/30 in the right eye and 20/60-1 in the left eye.  
Intraocular lens pressure was 19 millimeters in the right eye 
and 17 millimeters in the left eye.  He presented with good 
pseudoaphakic order on the right eye and posterior 
subcapsular opacities in the left eye.  Visual fields 
demonstrated peripheral reduction in the right eye.  Follow-
up examination showed intraocular pressure of 25 millimeters 
in the right eye and 15 millimeters in the let eye.  He 
responded well to therapy with reduction of the intraocular 
pressure in the right eye to 18 millimeters.  The 
uncontrolled intraocular pressure in the right eye could be 
explained as a secondary effect of the topical steroid 
prescribed after his intraocular surgery in order to control 
ocular inflammation.

A July 1995 VA medical report notes vision of 20/30 in both 
eyes.

An August 1995 VA medical report notes vision of 20/30 in 
both eyes.

A March 1996 VA medical report notes vision of 20/30+2 in the 
right eye and 20/30-2 in the left eye.

A September 1996 VA visual examination found corrected vision 
in the right eye of 20/25 both near and far, and corrected 
vision in the left eye of 20/25 both near and far.  Visual 
field studies were performed for visual field deficits.  The 
examiner diagnosed pseudoaphakia, secondary glaucoma, and 
after cataracts of both eyes.  The examiner noted a history 
of cataract surgery of both eyes.  Visual field studies 
performed at that examination show an average contraction for 
rating purposes of 50.125 in the left eye and of 48.125 in 
the right eye.

Therefore, given the above evidence, the Board finds that the 
criteria for entitlement to a rating greater than 30 percent 
for the veteran's pseudoaphakia and glaucoma after cataracts 
of both eyes are not met.

If rated pursuant to the criteria for the evaluation of 
postoperative cataracts, the rating agent is instructed to 
rate on impairment of vision and aphakia.  The criteria for 
the evaluation of aphakia also provide that the impairment of 
visual acuity will be rated, and taken as one step worse than 
the ascertained value, but no better than 20/70.  A minimum 
of 30 percent is assigned for the aphakia, but that 30 
percent minimum may not be combined with any other rating 
warranted for impairment of vision.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6028, 6029 (1999).

Therefore, in rating the veteran's visual disability for 
impairment of vision, the Board notes that the veteran's 
vision has consistently been found to be either 20/25 or 
20/30 in the right eye.  The veteran's left eye has been 
found to have visual acuity from 20/30 to 20/100.  The Board 
notes that the latter value occurred shortly after cataract 
surgery, however, as the issue on appeal is entitlement to an 
increased original rating, all times subsequent to the 
effective date of the grant of service connection are to be 
examined.  See, Fenderson v. West, 12 Vet. App. 119 (1999).

Although the veteran does have one reading of 20/100 in the 
left eye, the readings performed shortly before and shortly 
after that reading were of 20/60, and all other applicable 
readings of visual acuity in the left eye were better than 
20/60, with most recent tests consistently yielding results 
of 20/30 or better.  The Board stresses that the 20/100 
reading occurred shortly after the veteran underwent cataract 
surgery in that eye and quickly resolved to better visual 
acuity.  Therefore, as that reading shows a temporary 
increase, without permanent increase in disability and with a 
quick improvement, the Board finds that the appropriate 
reading to use would be 20/60 for the left eye during the 
period before and after the cataract surgery on the left eye, 
and 20/30 during the period from July 1995 to date.  However, 
the Board finds that a decision upon whether to apply a 
reading of 20/60 or 20/30 is not relevant as both would be 
increased a step with a minimum impairment of visual acuity 
of 20/70 for the purposes of rating impairment of vision 
pursuant to the criteria for the evaluation of aphakia.

Applying the veteran's vision as 20/60 (or 20/30) in the left 
eye and 20/30 in the right eye to the criteria for the rating 
of impairment of visual acuity, the Board finds that level of 
impairment of visual acuity warrants a rating of 30 percent 
pursuant to Diagnostic Code 6078.  Pursuant to the 
instructions found in the criteria for the evaluation of 
aphakia, each eye would be taken as one step worse than the 
actual reading, and would be rated as no better then 20/70.  
Therefore, the Board finds that both eyes would be rated as 
if the reading for visual acuity were 20/70.  That being the 
case, the applicable rating criteria provide for a rating of 
30 percent.

The veteran's disability could also be rated pursuant to the 
criteria for glaucoma which provide that the disability be 
rated for impairment of visual acuity or visual field loss, 
with a minimum rating of 10 percent.  A rating has been 
performed above regarding impaired visual acuity.  In rating 
for visual field loss, the Board notes that the September 
1996 VA visual examination found an average contraction for 
rating purposes of 50.125 degrees in the left eye and of 
48.125 degrees in the right eye when the visual field loss 
was calculated pursuant to the methodology outlined in 
38 C.F.R. § 4.76a (1999).  That level of bilateral average 
contraction of visual field warrants a rating of 20 percent 
which is awarded where the bilateral concentric contraction 
of visual field is to 60 degrees, but not to 45 degrees.

However, the Board notes that the 20 percent rating that the 
veteran would warrant for contraction of visual field is less 
than the rating which would be warranted for decreased visual 
acuity.  If the veteran's disability were rated as glaucoma, 
the impairment of visual acuity and visual field loss could 
not be combined as the Schedule clearly instructs that one or 
the other is to be used in rating for glaucoma.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6013 (1999).  Therefore, the Board 
finds that a rating for visual field loss and one for visual 
acuity may not be combined under the criteria for the 
evaluation of glaucoma.

Similarly, the criteria for the evaluation of cataracts 
provide that the disability will be rated for impairment of 
vision and aphakia.  38 C.F.R. § 4.84a, Diagnostic Code 6028 
(1999).  While this would seem to allow for the two ratings 
to be combined, the criteria for the evaluation of aphakia 
provide that the disability be rated for visual impairment 
with the actual reading being taken as a step worse, and no 
better than 20/70.  Those criteria also provide for a minimum 
rating of 30 percent, but that minimum rating may not be 
combined with any other rating based on impairment of vision.  
Therefore, the Board finds that rating may not be combined 
with a rating for contraction of visual field.

Therefore, the Board finds that the veteran's rating of 30 
percent, which represents the rating either with visual 
acuity taken as one step worse pursuant to the criteria for 
aphakia, at a minimum of 20/70, or the applicable minimum of 
30 percent for aphakia, is the appropriate rating in this 
case.  The Schedule prohibits pyramiding and thus does not 
allow any rating for contraction of visual field to be 
combined with those ratings.  As the rating for contraction 
of visual field would only be 20 percent, the Board finds 
that the 30 percent minimum rating for aphakia, the greater 
benefit to the veteran, is to be applied.

Accordingly, the Board finds that the criteria for 
entitlement to an increased original rating, greater than 30 
percent, for pseudoaphakia and glaucoma after cataracts of 
both eyes are not met and the veteran's claim therefor is 
denied.  38 C.F.R. §38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.75-4.84a, Diagnostic Codes 6013, 6028, 
6029, 6061-6079, 6080 (1999).


ORDER

Entitlement to an increased original rating, greater than 30 
percent, for pseudoaphakia and glaucoma after cataracts of 
both eyes, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

